Citation Nr: 9927055	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  94-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for Wolff-Parkinson-
White (WPW) syndrome.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for a hiatal hernia.

5.  Entitlement to service connection for a brain disorder.

6.  Entitlement to a rating in excess of 10 percent for 
residuals of medial collateral ligament strain, with 
degeneration, based on the disagreement with the January 1992 
initial award.

7.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss, based on the disagreement with the 
January 1992 initial award.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to April 
1988 and has had periodic active duty for training (ACDUTRA) 
in the U.S. Nevada Air National Guard and Nevada Army Guard 
from 1988 to 1990.  This matter came to the Board of 
Veterans' Appeals (Board) on appeal from a January 1992 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  In August 1996 the 
Board remanded the case for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  

The issues on the title page with respect to the veteran's 
service-connected left knee disorder and left ear hearing 
loss, have been rephrased to comply with the U.S. Court of 
Appeals for Veterans Claims (Court) recent holding that there 
is a distinction between an appeal of an original rating 
award and a claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's WPW was not present within one year of 
service and is not shown to be related to service.

3.  The veteran's hypertension originated in service.

4.  The veteran does not have a pineal tumor as a result of 
any inservice head injury.

5.  The veteran's hiatal hernia originated in service.

6.  The veteran's gastroesophageal reflux originated in 
service.

7.  Residuals of medial collateral ligament strain, with 
degeneration, is manifested by, early degenerative changes, 
mild crepitation and mild functional limitation due to pain, 
with infrequent moderate flare-ups; with no more than slight 
instability demonstrated.

8.  The veteran has level I hearing of the left ear currently 
manifested by an average pure tone threshold of 31 decibels 
with speech recognition ability of 94 percent.  


CONCLUSIONS OF LAW

1.  WPW syndrome was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).

3.  Gastroesophageal reflux was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

4.  A hiatal hernia was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

5.  A brain disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

6.  The criteria for a combined evaluation of 20 percent for 
residuals of medial collateral ligament strain left knee, 
with degeneration, have been met.  38 U.S.C.A. §§ 1155, 
5107(a)(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5003, 5257, 5260, 
5261 (1998).

7.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent certain medical evidence of record pertaining 
to the veteran's claimed disabilities is not discussed, the 
Board asserts that it has reviewed such evidence and it is 
not probative of a link between the veteran's period of 
active service and a current disability; or, it does not 
reflect information which is of significant value to 
adjudication of the claims, when viewed in the light of the 
VA and private medical records discussed in this action.  The 
Board has reviewed all medical evidence in each of the claims 
files of record.


Service Connection

The Board finds that the veteran's claims for service 
connection for WPW syndrome, hypertension, stomach disorder, 
hiatal hernia and a brain disorder are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the Board 
finds that he has presented claims that are plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed with respect to these issues and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by statute.

Factual Background

Initially, the Board notes that the RO and the veteran made 
several attempts to obtain the veteran's personnel and 
medical records during his reservist years, but were 
unsuccessful.  During his September 1993 hearing, the veteran 
indicated that the reserve records might possibly have a 
bearing on the issues before the RO.  However, the veteran 
did not allege that any claimed disorder was incurred in or 
aggravated during ACDUTRA or inactive duty for training 
(INACDUTRA).  

Service Medical Records

The veteran's January 1977 enlistment medical examination 
shows that his blood pressure was 120/70 and that all his 
systems were evaluated as normal.  His service medical 
records show that he was assessed with gastroenteritis in 
November 1977.  In April 1978, the veteran fell, striking his 
head.  He experienced no loss of consciousness, nausea, 
vomiting or diplopia.  There was no laceration, but some 
swelling was evident.  An April 1978 X-ray study of the 
veteran's skull was normal; however, it was noted at the time 
that the pineal gland was not calcified sufficiently for 
localization purposes.  In April 1979 he was treated for 
irritable bowel syndrome.  

During oral surgery in August 1979, the veteran, under 
general anesthesia, had cardiac arrhythmias.  His rhythm 
became normal after drugs were administered for a deepened 
plane of anesthesia.  A subsequent internal medicine 
consultation report indicates that the veteran's arrhythmia 
per se was not of any great concern as could be seen 
frequently in young people with vagotonia.  The veteran had a 
negative history for heart disease at that time and his 
baseline electrocardiogram (EKG) was within normal limits, 
although the pattern seen was compatible with an acute 
pulmonary embolism.  Physical examination revealed a pectus 
evacuation deformity and mitral valve prolapse syndrome.  The 
consultant's impression was that no pathology had been 
identified that required therapy.  The consultant recommended 
chest X-ray (normal) and echocardiogram (ECHO) studies 
(results:  mitral valve prolapse, early type).  

In January 1980, the veteran was treated for gastroenteritis 
of three days' duration.  A September 1980 upper 
gastrointestinal (UGI) series revealed a small sliding hiatal 
hernia with some prominent folds noted in the distal 
esophagus and ulcer disease could not be ruled out in the 
post-bulbour region.  In May 1983, the veteran complained of 
an aching sensation in his upper abdomen.  The examiner noted 
that the veteran had an ulcer that was diagnosed by his 
history with a hiatal hernia.  He was again treated for 
probable gastroenteritis in June 1983.  A sigmoidoscopic 
examination, conducted that same month showed non-specific 
colitis with several areas of punctate hemorrhages.  The 
examiner assessed a bacterial colitis, such as Shigella, 
Salmonella, etc.  Three days later the veteran was diagnosed 
and treated for dysentery and rule out granulomatous bowel 
disease. 

An April 1984 dental patient medical history shows that the 
veteran had a severe reaction to local anesthesia and that he 
was hospitalized in June and July 1983 for possible food 
poisoning.  That same month the veteran was treated for acute 
gastroenteritis.  In April 1987, the veteran was assessed 
with reflux esophagitis.  A May 1987 UGI series again shows a 
small sliding hiatal hernia and mild free gastroesophageal 
(GE) reflux in the recumbent position.  

For easy of reporting, we note that the veteran's blood 
pressure level was obtained on numerous occasions during 
service.  They were as follows:

Date
Readin
g
Date
Readin
g
Date
Reading
January 
1983
138/92
August 1984
134/92
January 
1987
162/96
April 1983
140/80
July 1985
142/86
March 
1987
142/100
June 1983
148/88
December 
1985
160/82
April 
1987
152/96
October 
1983
134/90
April 1986
144/84
May 1987
140/92
November 
1983
138/98
September 
1986
132/98



In his February 1988 medical history report, the veteran 
denied any heart trouble, high or low blood pressure, 
frequent indigestion or stomach or intestinal trouble.  He 
also denied any history of a tumor, growth, cyst or cancer.  
His accompanying separation medical examination shows that 
all clinical evaluations were normal.  His blood pressure 
reading at the time was 122/80.

Post Service Records

An August 1988 Air Force treatment record noted the veteran's 
blood pressure as 144/92.  A February 1989 Air Force 
treatment record shows that the veteran was assessed with 
early gastroenteritis at that time.  His blood pressure 
reading at that time was 154/86.   

A September 1990 discharge summary from Desert Springs 
Hospital shows that the veteran was admitted after losing 
consciousness.  He gave a history of mitral valve prolapse 
and hiatal hernia at the time.  He also had a questionable 
history of hypertension.  His blood pressure reading was 
152/100.  During his hospital course, the veteran had no 
significant arrhythmias and studies ruled out myocardial 
infarction.  His discharge diagnoses included syncope, 
hypertension and mitral valve prolapse.  

A private magnetic resonance imaging (MRI) of the veteran's 
brain, conducted in October 1990, showed an 8-mm pineal 
gland, which could reflect an incidentally discovered pineal 
germinoma or pineocytoma.  The study further revealed 
abnormal cerebrospinal fluid spaces with prominence of the 
lateral and third ventricles.  There was no evidence of an 
acute significant obstruction and it was thought most likely 
to represent long-standing aqueductal stenosis.  A private 
electroencephalogram, conducted that same month, was within 
normal limits.  A November 1990 computed tomography (CT) scan 
of the veteran's brain showed moderate ventricular dilation, 
but was otherwise normal.  

A November 1990 discharge summary from Desert Springs 
Hospital indicates that the veteran was admitted with 
complaints of significant chest pains, chest tightness with 
associated nausea and vomiting.  Studies conducted at that 
time indicated WPW syndrome and non-diagnostic ST segment 
changes in the infero-lateral leads.  There was no evidence 
of myocardial infarction and a cardiac catheterization  
revealed normal coronary arteries, but it was thought that 
the veteran may have had either a mitral valvular disease or 
spasm of the coronary arteries.  There was also minor 
evidence of communicating hydrocephalus that was to be 
closely followed-up, but surgery was not recommended at that 
time.  

The veteran's private treatment records with Raj Chanderraj, 
M.D., dated from October 1990 to May 1991 show that he had 
significantly elevated blood pressure readings.  In March 
1991 he complained of recurrent seizures and was advised to 
seek a neurological evaluation. He reported one episode of 
syncope in November 1991.

VA treatment records, dating from March to June 1991, show 
that the veteran was treated for partial complex seizure 
disorder and associated Dilantin toxicity and for a 
questionable benign pineal tumor, as well as his 
hypertension.

A March 1991 VA discharge summary indicates that the veteran 
reported two episodes of altered mental status changes, the 
first occurred approximately six months prior to his 
admission and the second, two days prior to the admission.  
The veteran experienced another episode during his 
hospitalization.  A MRI study was conducted which indicated 
bilateral cerebral hemisphere atrophy and enlarged ventricles 
secondary to the atrophy and a benign pineal body that showed 
no cerebral concussion or increase in CNS secondary to an 
obstructive phenomena.  This MRI study was consistent with an 
earlier study.  An EKG study was consistent with WPW 
syndrome.  His discharge diagnoses included altered mental 
status changes, complex partial seizures and hypertension.

The May 1991 emergency room report from St. Rose Dominican 
Hospital shows that the veteran was brought in with 
complaints of weakness and being lightheaded.  The veteran 
was stationed at his reservist Army station at that time.  
The examiner opined that the veteran might have had a viral 
syndrome or some exacerbation of his WPW syndrome.  

A July 1991 VA discharge summary shows that the veteran was 
diagnosed with WPW syndrome in October 1990 and had a four-
year history of hypertension, as well as a 10-year history of 
mitral valve prolapse.  After his hospitalization, the 
veteran was transferred to a private facility where he 
underwent an oblation of a septal WPW accessory pathway.  
Afterwards he was transferred back to the VA hospital and 
subsequently discharged.  

A September 1991 VA general medical examination report shows 
that the veteran was diagnosed with hiatal hernia and stomach 
problems that were not found at that time and deemed in 
remission.  The veteran was also diagnosed with status post 
accessory pathway oblation, severe hypertension and 
asymptomatic benign brain tumor. 

During his September 1993 personal hearing, the veteran 
testified that during his ACDUTRA service from June 26, to 
July 2, 1989, he sought additional treatment for his claimed 
disabilities.  He further testified that shortly before his 
discharge, a physician told him he had hypertension.  His 
dental records also showed elevated blood pressure during 
service.  He reported a tremendous amount of stress 
associated with his position in service and was easily 
agitated and nervous at times, sweating profusely when 
everyone else was cold.  He experienced fatigue and changing 
heart rate symptoms.  When his wisdom teeth were removed, the 
anesthesia triggered a cardiac episode.  Although he thought 
he had a mitral valve prolapse at the time, it was actually 
evidence of WPW.  The veteran had scar tissue as a result of 
an earlier heart attack.  He testified that he began to have 
problems with vomiting and nausea during service and 
continued to experience those problems since his service.  A 
hiatal hernia was discovered during service and he was 
hospitalized for lower GI bleeding.  A 1990 MRI of his brain 
concluded that he had a small benign brain tumor in the 
pineal gland.  He believed that a 1978 service X-ray study 
showed an abnormality in the pineal gland and that there was 
the possibility that something was forming.  He experienced 
head trauma in service and admitted that there was no current 
evidence of a tumor.  Since 1991, the veteran had had 
episodes thought to be seizures.

Treatment records from Washoe Medical Center, dating from 
March 1989 to October 1995, show that the veteran was seen as 
early as February 1992 with complaints of chest pain.  He was 
diagnosed at that time with WPW syndrome and chest wall pain.

Raj Chanderraj, M.D., in an October 1993 letter, indicates 
that the veteran was diagnosed with WPW syndrome during his 
tenure in the army and that he had recurrent syncopal 
episodes that were directly attributable to this condition, 
and subsequently underwent ablation therapy to correct the 
problem.  The examiner noted that the veteran's hypertension 
and WPW syndrome could have existed during the veteran's Air 
Force career even though they were not diagnosed as such.  
The physician further noted that the veteran had been 
diagnosed with mitral valve prolapse during his Air Force 
career that was substantiated by an EKG at the time.  Dr. 
Chanderraj also noted that the veteran had hypertension.

A November 1993 letter from the veteran's private physician, 
Marjorie Uhalde, Ph.D., M.D., indicates that she reviewed the 
veteran's military records and found them to clearly 
establish that he had a hiatal hernia in service.  The 
physician further noted that the veteran's military records 
indicated that he had gastrointestinal problems during his 
service and further suggest that his symptoms may have been 
aggravated by stress he experienced a the time.  Dr. Uhalde 
also submitted treatment records, dating from July 1992 to 
January 1996, which show treatment for gastritis and 
hypertension and note the veteran's cardiac problems.

In June 1996, the veteran was discharged from a VA facility 
after a myocardial infarction had been ruled out.  He had 
been admitted with complaints of chest pain.  His discharge 
diagnoses included atypical chest pain, hypertension and a 
history of WPW syndrome.

VA treatment records, dating from January 1992 to September 
1996, show that the veteran was seen at various times for his 
hypertension and intermittent WPW syndrome.  A November 1994 
progress note indicates that a murmur was not discerned and 
that an EKG study showed a probable old inferior infarction.  
The veteran was diagnosed with WPW syndrome, hiatal hernia 
and hypertension at that time.

The June 1997 report of a VA examination evaluating the 
veteran's hypertension shows that while he gave a history of 
elevated blood pressure since the late 1980's during his 
military service, the examiner, after reviewing his service 
medical records, did not find evidence of this.  In fact, he 
noted that the veteran's blood pressure at the time of his 
separation examination was 120/80.  The veteran was first 
diagnosed with hypertension in the fall of 1990.  The 
examiner diagnosed hypertension since 1990.

A June 1997 VA gastroenterology examination shows that a 1980 
service X-ray study indicated that the veteran had a hiatal 
hernia.  The examiner ordered an UGI series, as well as a 
barium enema be conducted and diagnosed hiatal hernia with 
gastroesophageal reflux disorder, recurrent diarrhea of 
unknown etiology and a history of G.I. finding of possible 
peptic ulcer, unproven.

A July 1997 VA neurology examination report shows that the 
veteran gave a history of a pineal tumor first discovered in 
1978 or 1979 during his service and a history of long 
standing mild aqueductal stenosis that appeared to have 
resulted in some obstructive hydrocephalus with prominent 
lateral and third ventricles.  At the time of the 
examination, the veteran complained of intermittent 
dizziness, light-headness and near syncope, but denied 
vertigo.  During cranial nerve testing, the veteran had 
limited vertical up gaze.  Otherwise cranial nerves II 
through XII were fully within normal limits as were the lower 
cranial nerves.  The examiner opined that the impairment of 
vertical up gaze was probably secondary to pressure of the 
tumor on the superior caliculus in the brain stem.  The 
examiner noted that MRI results would be supplied when 
available and diagnosed pineal tumor by history and 
limitation of vertical up gaze, most likely secondary to the 
tumor mass.

The July 1997 MRI shows an impression of moderate dilation of 
the bodies of the lateral ventricles and findings suggesting 
aqueductal stenosis, with little or no change since the MRI 
of October 1990, consistent with long standing "compensated 
hydrocephalus; no frank mass lesion evident on a 8 mm. pineal 
gland.

A December 1997 VA cardiology examination report shows that 
the veteran's medical records had been reviewed prior to his 
examination.  The examiner notes that the veteran was 
diagnosed with WPW syndrome in September 1990 after the onset 
of palpations earlier that year.  During 1990 and 1991, the 
veteran underwent two ablations of the bypass tract.  His 
symptoms totally resolved after the second procedure.  At the 
time of the examination, the veteran continued to deny any 
symptoms.  An EKG was normal and X-ray studies conducted in 
December 1996 showed no cardiomegaly.  The examiner diagnosed 
a prior history of WPW and two ablation procedures with no 
recurrence after the second procedure.  Hypertension was also 
diagnosed and the examiner noted that it required more 
aggressive therapy.  The examiner opined that there was no 
connection between the hypertension and the WPW and that WPW 
was a congenital abnormality that had no relationship to the 
veteran's active duty service.

In May 1999, the Board requested an expert neurological 
medical opinion with regard to the veteran's claim of 
entitlement to service connection for a brain disorder.  In 
June 1999, after reviewing the veteran's claims files, the 
neurologist opined that the veteran had slightly dilated 
ventricles of the brain due to a compensated congenital 
stenosis of the aqueduct of Sylvius.  Moreover, the examiner 
believed that this it was extremely unlikely that the dilated 
ventricular system was in any way attributable to a pineal 
tumor or any intracranial mass, since the pineal gland had 
not changed in size over a seven-year period and the lack of 
evidence for mass effect.  The veteran's April 1978 X-ray 
findings were found to be unrelated to subsequent CT and MRI 
images of the brain.  The neurologist noted that a calcified 
pineal gland was a common finding in the adult brain and was 
often used to determine whether there had been a shift of 
midline structures due to tumor or bleeding in the past.  The 
neurologist opined that given the veteran's subsequent 
medical course, the present neurologic evaluation and the 
neurologic evaluation at the time of his head injury in 
service, that it was highly unlikely that his compensated 
hydrocephalus was related in any way to his head injury at 
that time.  Moreover, stenosis of the aqueduct of Sylvius was 
well known in the medical literature to be a congenital 
defect, in no way related to trauma.  Finally, although 
pineal tumors can cause stenosis of the aqueduct of Sylvius 
and produce hydrocephalus, this is a mass effect with tumor 
growth, none of which was observed on the MRI studies.  

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1131.  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure).  Additionally, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The United States Court of Claims for Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b)(1998).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet.App. 489 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id. at 498.

Wolff-Parkinson-White

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  However, if the condition were 
subjected to a superimposed disease or injury, the additional 
disability may be service connected.  See OPGCPREC 82-90, 55 
Fed. Reg. 45711 (1990) (service connection may not be granted 
for defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury.

A careful review of the evidence of record shows, that 
although the veteran has been diagnosed with WPW, the 
preponderance of medical evidence establishes that it is a 
congenital disorder and did not have any relationship with 
his service.  It is the duty of the Board to assess the 
credibility of the evidence, and the Board finds that the 
December 1997 VA cardiology examiner's evaluation and 
opinion, which included a thorough review of the veteran's 
treatment records, is necessarily of more probative value 
than Dr. Chanderraj's opinion.  Although Dr. Chanderraj 
offered an opinion based on his personal treatment of the 
veteran, there is no indication that he was able to review 
service medical records, prior treatment records and the 
complete history of the veteran's WPW syndrome before 
rendering his opinion.  While an examiner can render a 
current diagnosis based upon his examination of the veteran, 
his opinion regarding the etiology of the underlying 
condition, without a thorough review of the record, can be no 
better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Therefore, service 
connection for WPW syndrome is denied.

The Board also notes that while the veteran was found to have 
mitral valve prolapse syndrome in service, at that time it 
was felt that there was no pathology that required therapy.  
Moreover, although 1990 treatment records show diagnoses of 
mitral valve prolapse syndrome, later treatment records show 
no treatment for such disability.

Hypertension

Service connection may be granted for hypertension if it is 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. § 3.307, 3.309 (1998).

The veteran's service medical records show that he clearly 
had elevated blood pressure readings on several occasions 
during his service and continued to exhibit elevated blood 
pressure reading following service.  He was formally 
diagnosed with hypertension within two and a half years of 
his discharge from service.  The Board finds that this 
evidence supports the claim of entitlement to service 
connection for hypertension.  

Hiatal Hernia and Gastroesophageal Reflux

Service medical records show that the veteran was diagnosed 
and treated for gastroesophageal reflux.  Moreover inservice 
UGI series showed evidence of a hiatal hernia and 
gastroesophageal reflux.  Post-service private and VA medical 
records clearly indicate that the veteran has continued to be 
diagnosed and treated for gastroesophageal reflux disorder 
and hiatal hernia.  Therefore, the Board finds that the 
evidence supports entitlement to service connection for 
gastroesophageal reflux and hiatal hernia. 38 U.S.C.A. §§ 
1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303(a).

Brain Disorder

As noted previously, congenital or developmental defects are 
not considered diseases or injuries unless it is shown that 
there is additional disability as a result of superimposed 
disease or injury.  

Review of the evidence of record shows, that although the 
April 1978 X-ray study of the veteran's skull indicated that 
the veteran's pineal gland was not sufficiently calcified, 
the preponderance of medical evidence establishes that this 
X-ray finding was unrelated to subsequent, post-service 
studies.  Moreover, the May 1999 expert neurologist opined 
that the veteran's dilated brain ventricles were a result of 
a congenital disorder and did not have any relationship with 
his service or any incident therein.  It is the duty of the 
Board to assess the credibility of the evidence, and the 
Board finds that the June 1999 expert neurologist's opinion, 
which included a thorough review of the veteran's treatment 
records, is necessarily of more probative value than the 
treatment records which clearly rely on the veteran's stated 
history of his pineal tumor.  In this regard, evidence which 
is simply information recorded by a medical examiner 
unenhanced by any additional medical comment by that examiner 
does not constitute "competent medical evidence."  LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  The expert 
neurologist found that the veteran has a congenital 
disability that is unrelated to his service.  Therefore, 
service connection for a brain disorder is denied.

Increased Evaluations

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual Background

The veteran's September 1991 VA audiological examination 
report shows pure tone thresholds of:





HERTZ



1000
2000
3000
4000
AVE.
LEFT
30
10
15
55
28

He had left ear speech recognition of 100 percent.

A September 1991 VA examination of the veteran's left knee 
showed full and unrestricted range of motion.  There was 
slight tenderness over the left lateral collateral ligament 
and slight tenderness of the left patella to palpation.  No 
crepitus was detected.  He was able to squat and arise and 
was able to walk on his heels and toes without difficulty.  
The veteran's McMurray and Drawer signs were both negative 
for his left knee.

In a January 1992 rating decision, the RO granted service 
connection for residuals of left knee medial collateral 
ligament strain and left ear high frequency hearing loss, 
both evaluated as noncompensable, effective from May 14, 
1991, the date the veteran's original claim was received.

During his September 1993 personal hearing, the veteran 
testified that he had only been treated at VA for his hearing 
loss.  The veteran also testified that he worked in a casino 
with a lot of background noise, which interfered with his 
hearing perception, but he did not require a hearing aid at 
that time.  He also experienced occasional ringing in his ear 
since service and was sometimes dizzy or disoriented.  He 
believed his hearing had deteriorated since service.  The 
veteran testified that he had occasional tenderness and that 
it went out "every now and then."  After standing eight 
hours a day as a dealer he walked with a limp.  During cold 
weather his left knee would swell.  He occasionally used an 
elastic sleeve before playing volleyball and his physician 
restricted his weight lifting.  He described his left knee 
pain as a 3 or 4 on a scale of 10, and as a 5 after strenuous 
activity.

The veteran also underwent a VA audiological examination in 
June 1997.  At that time his pure tone thresholds were as 
follows:




HERTZ




500
1000
2000
3000
4000
Ave.
LEFT
15
45
5
15
60
31

Speech recognition was 94 percent in the left ear.

The veteran's July 1998 VA orthopedic examiner indicates that 
the veteran's claims files were reviewed extensively with 
regard to his left knee disability.  At the time of the 
examination he complained of a dull aching type pain which 
increased in the winter and during cold weather.  He also 
complained that the joint occasionally gave way, 
approximately every three to four months.  The examiner 
observed that the veteran was able to heel and toe walk and 
that he was able to ambulate without a limp.  He was also 
able to squat but had some weakness on trying to arise from 
the squatting position.  The left knee had full range of 
motion with no ligamentous instability.  Drawer and Lachman's 
signs were negative.  There was no left knee effusion and 
only slight joint line tenderness over the lateral side.  The 
knee also exhibited mild crepitation under the patella with 
range of motion at grade I.  X-ray studies of the left knee 
indicated early degenerative osteoarthritis and a MRI showed 
small effusion with no evidence of a meniscal tear or 
cruciate ligament injury.  The examiner diagnosed early 
degenerative arthritis of the left knee with mild 
calcification.  The examiner opined that the veteran's 
limitation due to pain and functionality at that point was 
very minimal and almost non-existent on the examination that 
day, with only moderate impairment for brief periods of time.

A December 1998 rating decision increased the veteran's 
rating for his left knee disability to 10 percent, effective 
May 14, 1991, the date his initial claim was received.

Analysis

The veteran's claims for higher evaluations for left knee 
disorder and left ear hearing loss are original claims that 
were placed on appellate status by a notice of disagreement 
expressing disagreement with an initial rating award.  In 
regard to these claims, the rule from Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for the 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Left Knee Disorder

The veteran's left knee disorder is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, which provides a 10 
percent evaluation for slight impairment of the knee and a 20 
percent evaluation for moderate impairment of the knee., and 
a 30 percent evaluation for severe recurrent subluxation or 
lateral instability.  

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  When the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for such joint if it is a major joint.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Other potentially applicable Diagnostic Codes, that provide 
higher evaluations, include: Code 5256, ankylosis of the 
knee; Code 5260, limitation of flexion of the leg; Code 5261, 
limitation of extension of the leg; and Code 5262, impairment 
of the tibia and fibula.  However, these diagnostic codes are 
factually inapplicable in this case.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

A precedent opinion from VA's Office of General Counsel 
(General Counsel) held that a veteran who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257.  VAOPGCPREC 23-97.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).

A subsequent precedent opinion from General Counsel clarified 
that a separate rating for arthritis is in order if there is 
limitation of motion that is at least 0 percent disabling 
under Codes 5260 or 5261 or if there is X-ray evidence of 
arthritis and painful motion.  VAOPGCPREC 9-98.  The opinion 
also specified that the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 must be considered in assigning an evaluation 
for degenerative or traumatic arthritis under Code 5003 or 
Code 5010.  Rating personnel must consider functional loss 
and clearly explain the impact of pain on the disability. Id.  

In the present case, recent evaluation of the left knee 
revealed that there was some weakness of the knee on trying 
to rise from a squatting position, but no ligamentous 
instability was detected.  Based on these finding, it cannot 
be concluded that, under Diagnostic Code 5257, more than 
slight impairment has been demonstrated. 

Furthermore, upon application of the opinions of the General 
Counsel, a compensable rating for arthritis of the left knee 
is warranted. Early degenerative osteoarthritis of the left 
knee has been identified, and crepitation under the patella 
was noted.  In addressing this issue, the Board must consider 
all pertinent diagnostic codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. Part 4 and application of 38 
C.F.R. § 4.40, regarding functional loss due to pain, and 38 
C.F.R. § 4.45, regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Actually painful, unstable, or malaligned joints, due to a 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  Crepitation in the joint 
structure should be carefully noted as points of contact 
which are diseased.  38 C.F.R. § 4.59.  Accordingly, the 
Board finds that no more than the minimum compensable rating 
for arthritis of the knee, 10 percent, is warranted for the 
veteran's left knee arthritis under 38 C.F.R. §§ 4.71a, 4.40, 
4.45, 4.59, Diagnostic Code 5003, and VAOPGCPREC 9-98.  

Left Ear Hearing Loss

Evaluations of unilateral defective hearing loss range from 
noncompensable to 10 percent based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second (Hertz).  To evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.

In this case, the veteran is currently service-connected for 
defective hearing in the left ear only, and does not have 
total deafness in both ears.  In situations where service 
connection has been granted for hearing loss in only one ear, 
compensation is payable for the combination of the service 
connected and the nonservice connected disabilities as if 
both disabilities were service connected only if there is 
total deafness in both ears.  38 U.S.C.A. § 1160; 38 C.F.R. 
§ 3.383(a).  Otherwise, the nonservice-connected ear is 
deemed normal for rating purposes.  VAOPGCPREC 32-97 (August 
29, 1997).  A maximum 10 percent evaluation, therefore, is 
warranted where hearing in the service-connected left ear is 
at level "X" or "XI."  38 U.S.C.A. § 1160(a); 38 C.F.R. 
§ 4.85 and 4.87, Diagnostic Codes 6100 to 6101.  Furthermore, 
the assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

The Board observes that certain regulatory changes were 
recently made to the criteria for evaluating audiological 
disabilities, as included in 38 C.F.R. §§ 4.85-4.87.  These 
changes were made effective as of June 10, 1999.  See 64 Fd. 
Reg. 25202-2521 (1999).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  

The summary information accompanying the regulatory changes 
to the criteria for evaluating audiological disabilities 
specifically indicates that, except for certain " unusual 
patterns of hearing impairment," the regulatory changes do 
not constitute liberalizing provisions.  Id. At 25204.  The 
"unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 
decibels or more, or where the pure tone thresholds are 30 
decibels or less at 1,000 Hz and 70 decibels or more at 2,000 
Hz.  Neither hearing loss pattern is evident in the current 
case; as such, the Board finds that action by the Board on 
the veteran's claim at this time will not result in any 
prejudice to him even though the agency of original 
jurisdiction has not yet had an opportunity to apply these 
regulatory changes to the veteran's claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1994).

In the present case, for purposes of rating the veteran's 
left ear hearing loss, the hearing acuity of the right ear is 
considered to be normal, or level I.  The four-frequency 
puretone average was 31 in the left ear.  Speech audiometry 
revealed speech recognition of 94 percent in the left ear.  
This is evaluated as level I hearing loss in the left ear.  
38 C.F.R.§§ 4.85, 4.87, Table VI.  Level I hearing loss in 
the left ear combined with level I hearing loss in the right 
ear is rated as noncompensably (0 percent) disabling.  38 
C.F.R. §§ 4.85, 4.87, Table VII, Diagnostic Code 6100.

The Board finds that the veteran's disabilities are not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's left knee disorder and left ear hearing loss have 
not necessitated frequent periods of hospitalization and 
there is no objective evidence that they have resulted in 
marked interference with his employment.  

The Board notes that, although the veteran has appealed 
initial decisions for both his left knee disability and left 
ear hearing loss, the current disability ratings are 
effective to the date the veteran's initial claim was 
received.  The evidence of record does not indicate that the 
current disability levels are less severe than any other 
period during the veteran's appeal.  As there appears to be 
no basis for considering staged ratings in this case, a 
remand to the RO for that purpose would serve no purpose and 
only delay consideration of the veteran's appeal.


ORDER

Service connection for hypertension, gastroesophageal reflux 
and a hiatal hernia is granted.

Service connection for Wolff-Parkinson-White syndrome and a 
brain disorder is denied.

Entitlement to an increased rating for residuals of medial 
collateral ligament strain, with degeneration, is granted, 
subject to the criteria for award of monetary benefits. 

Entitlement to a compensable rating for left ear hearing loss 
is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

